DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment Election/Restrictions 
2. 	Applicant’s election of Group I includes claims 1, 14-16, 18-23, and 17-28, with traverse the assignment of Fig 20 to a separate species and assignment of Figures 25, 26, 28, 30, 32 into a separate species.  The traverse that Group I  should include Figures 12-17, 20, 25, 26, 28, 30, and 32.  
	Also, claim 1 was amended, claims 2-5, 7-13, 17 have been canceled, claim 6 is withdrawn, and claims 28-32 are newly added.  
	Upon further consideration Group I claims 1, 6, 14-16, 18-23, and 26-32 are examine with respect to Figures 12-17, 20, 25, 26, 28, 30, and 32.  
Claim Objections
With respect to claim 6, which depending on canceled claim 4 – should be corrected.  For examination, it is assumed claim 6 is depending on claim 1.
With respect to claim 23, the claim recites the same limitation which has been amended into independent claim 1 “wherein at least one VCSEL in the array of VCSELs is a multi junction VCSEL”.  Correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 28, 30 recite the limitation "the tunnel junction between ‘the plurality of active regions’ " in the last line.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear to the examiner, whether the plurality of the active regions is referring to the plurality of quantum wells (MQWs, or a plurality of active regions/VCSELs array, or the claims referring the tunnel junction between the MQWs and other layers/regions.
For the purpose of examination it is assumed the tunnel junction is between VCSELs array, or the MQWs and/or other regions/layers.  Claims 31-32 are also rejected for depending on rejected claim 30. 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	Claims 1, 6, 18-20, 23, 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2016/0164261) in view of Fischer et al. (US 6,618,410). 
With respect to claim 1, Warren ‘261 shows and discloses an illumination module (Fig 1A-2, 5B), comprising: an array of vertical cavity surface emitting lasers (VCSELs) emitting light (Fig 1A-2: array VCSEL; Abstract); a driver configured to provide current to the array of VCSELs (Fig 2: a driver 230 provide current to VCSEL array 235; Section [64] ); and an optical element configured to receive the light emitted by the array of VCSELs and output a light pattern from the illumination module (Fig 2, 5A/B, 7, 11-14: beams output to micro lenses; Section [79] patterns).  The claim further require wherein at least one VCSEL in the array of VCSELs comprises a multi junction VCSEL.  Warren ‘261  did not explicitly state as the above.  However, Warren ‘261 did discloses the VCSEL array device can be emitters, photodetectors, resonant tunneling diodes, etc. (Section [031] resonant tunneling diodes). It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, Warren ‘261 disclose the use of driver providing current to VCSEL array with output to an optical element and output light pattern (Fig 2, 11-14, Section [79]). 
Fischer et al. ‘410 of analogous art shows and discloses the known use of VCSEL array comprising a multi junction (Fig 1-4; Abstract ; Col 3-4: 50-45; Col 5: 1-10; Col 7: 1-10 ).  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Warren ‘261 with the known VCSEL comprises multi-junction as taught or suggested by Fischer et al. ‘410, for the benefit of using known VCSEL type for its intended used.
With respect to claim 6, Warren ‘261 in view of Fischer et al. ‘410 shows wherein the array of VCSELs are bottom-emitting VCSELs (Fig 2, 4) .
With respect to claim 18, Warren ‘261 shows and discloses wherein the optical element is integrated into the array of VCSELs (Fig 5A/B , 11-14: optical microlens integrated into array VCSELs; Section [57-58]).
With respect to claim 19, Warren ‘261 shows and discloses wherein the optical element is deposited onto a substrate of the array of VCSELs (Section [057-058]; See also Fig 5A/B, 11-14).
With respect to claim 20, Warren ‘261 shows further comprising a photodetector located adjacent to the array of VCSELs (Fig 2: sensor 210 adjacent to VCSEL array 235).
With respect to claim 23, Warren ‘261 in view of Fischer et al. ‘410 shows wherein at least one VCSEL in the array of VCSELs is a multi junction VCSEL (Fig 1-4; Abstract ; Col 3-4: 50-45; Col 5: 1-10; Col 7: 1-10 ).
With respect to claim 28, Warren ‘261 in view of Fischer et al. ‘410 shows wherein the multi junction VCSEL comprises: a substrate (Fig 1-4: 12); a bottom mirror (Fig 1-4: 3); a top mirror(Fig 1-4: 2);  an active region between the top mirror and the bottom mirror, wherein the active region comprises more than one set of quantum wells (Fig 1-4: 1 active region of MQWs; Col 5-6: 60-55 );and tunnel junction between the plurality of active regions (Fig 1-4: 10, 11).
With respect to claim 29, the claim further require wherein the optical element converts an emitted circular beam into a rectangular field of view.  Warren ‘261 in view of Fischer et al. ‘410 did not explicitly state the above.  However, Warren ‘261 did shows and disclose various illumination patterns (Fig 10A-F, 11B; Section [024] patterns).  It has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is within one skill in the art to recognize the well-known use of optical element to change the same shape/size of beam output for its intended purposes.
With respect to claim 30, Warren ‘261 in view of Fischer et al. ‘410 shows a multi junction VCSEL comprising: a substrate (Fig 1-4: 12); a bottom mirror (Fig 1-4: 3); a top mirror (Fig 1-4: 2); an active region between the top mirror and the bottom mirror, wherein the active region comprises more than one set of quantum wells (Fig 1-4: 1 active region of MQWs; Col 5-6: 60-55 ); and tunnel junction between the plurality of active regions.
With respect to claim 31, Warren ‘261 in view of Fischer et al. ‘410 shows and discloses wherein each set of quantum wells is separated by a confinement layer (Fig 1-4: QW or MQWs and confinement/barrier layers 8, 9; Col 8: 1-10).
With respect to claim 32, the claim further require wherein the active region comprises two sets of quantum wells and further comprises two p-n junctions centered on the two sets of quantum wells.  Warren ‘261 in view of Fischer et al. ‘410 did not explicitly state as the above.  However, Warren ‘261 in view of Fischer et al. ‘410 did state the quantum wells and pn junction of the active zone (Col 4: 40-45, Col 6: 40-45; Col 8: 1-10; Claim 6).  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In this case having more than one or two or more.
Allowable Subject Matter
7.	Claims 14-16, 21, 22, 26, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14: 
wherein the array of VCSELs is segmented into a first segment of VCSELs configured to emit light and a second segment of VCSELs configured to detect light emitted by the first segment of VCSELs.
Claim 21: 	
further comprising a photodetector located on top of the optical element.
Claim 22:
wherein the array of VCSELs is segmented into a first segment of VCSELs configured to emit light and a second segment of VCSELs configured to detect light emitted by the first segment of VCSELs.
Claim 26:
wherein the array of VCSELs is flip-chip bonded on a substrate that includes the driver and a photodetector.
Claim 27:
wherein the array of VCSELs is flip-chip bonded on a silicon interposer that is connected to the driver, wherein the silicon interposer includes a photodetector.
COMMUNICATION
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828